Exhibit 10.63

 

GILEAD SCIENCES, INC.

 

SEVERANCE PLAN

 

(as adopted effective January 29, 2003)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I.

INTRODUCTION

 

 

II.

COMMENCEMENT OF PARTICIPATION

 

 

III.

TERMINATION OF PARTICIPATION

 

 

IV.

SEVERANCE PAY BENEFIT

 

 

V.

FORM OF SEVERANCE PAY BENEFIT

 

 

VI.

DEATH OF A PARTICIPANT

 

 

VII.

AMENDMENT AND TERMINATION

 

 

VIII.

NON-ALIENATION OF BENEFITS

 

 

IX.

SUCCESSORS AND ASSIGNS

 

 

X.

LEGAL CONSTRUCTION

 

 

XI.

ADMINISTRATION AND OPERATION OF THE PLAN

 

 

XII.

CLAIMS, INQUIRIES AND APPEALS

 

 

XIII.

BASIS OF PAYMENTS TO AND FROM PLAN

 

 

XIV.

OTHER PLAN INFORMATION

 

 

XV.

STATEMENT OF ERISA RIGHTS

 

 

XVI.

AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION

 

 

XVII.

DEFINITIONS

 

 

XVIII.

EXECUTION

 

i

--------------------------------------------------------------------------------


 

GILEAD SCIENCES, INC.

 

SEVERANCE PLAN

 

(As adopted effective January 29, 2003)

 


I.              INTRODUCTION

 

The Gilead Sciences, Inc. Severance Plan (the “Plan”) was adopted by the Company
effective January 29, 2003.  The Plan replaces all severance or similar plans or
programs of the Company previously in effect.  The Company has no severance or
similar plan or program other than this Plan.  However, the Triangle
Pharmaceuticals, Inc. Severance Program (the “Triangle Program”) shall remain in
effect until January 23, 2004 and shall provide benefits to current and former
employees of Triangle Pharmaceuticals, Inc. who are involuntarily terminated
prior to such date as set forth in Section XVII(h) of this Plan.

 

The purpose of the Plan is to provide a Severance Pay Benefit to certain
Eligible Employees whose employment with the Company terminates.  The Company is
the Plan Administrator for purposes of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

Capitalized terms used in this Plan shall have the meaning set forth in Section
XVII.

 


II.            COMMENCEMENT OF PARTICIPATION

 

An Eligible Employee shall commence participation in the Plan upon the later of
(i) January 29, 2003, or (ii) his or her date of hire.

 


III.           TERMINATION OF PARTICIPATION

 

A Participant’s participation in the Plan shall terminate upon the occurrence of
the earliest of the following:

 


(A)           THE PARTICIPANT’S EMPLOYMENT TERMINATES WITHOUT MEETING THE
REQUIREMENTS OF SECTION IV(A)(I)(1); OR

 


(B)           THE PARTICIPANT’S EMPLOYMENT TERMINATES WITH A PROVISION OF
SECTION IV(A)(II) BEING APPLICABLE.

 


(C)           THE PARTICIPANT FAILS TO MEET THE REQUIREMENTS OF SECTION
IV(A)(I)(2).

 


(D)           THE PARTICIPANT HAS RECEIVED A COMPLETE DISTRIBUTION OF HIS OR HER
SEVERANCE PAY BENEFIT.

 


(E)           THE PARTICIPANT CEASES TO BE AN ELIGIBLE EMPLOYEE (OTHER THAN BY
REASON OF TERMINATION OF HIS OR HER EMPLOYMENT WITH THE COMPANY).

 


(F)            THE PLAN TERMINATES.

 

1

--------------------------------------------------------------------------------


 


IV.           SEVERANCE PAY BENEFIT

 


(A)           ELIGIBILITY FOR SEVERANCE PAY BENEFIT

 


(I)            SUBJECT TO SECTION IV(A)(II), A PARTICIPANT SHALL BE ELIGIBLE FOR
A SEVERANCE PAY BENEFIT ONLY IF THE PARTICIPANT MEETS THE REQUIREMENTS OF
SECTION IV(A)(I)(1) AND SECTION IV(A)(I)(2).

 

(1)           THE PARTICIPANT’S EMPLOYMENT IS INVOLUNTARILY TERMINATED BY THE
COMPANY ON A DATE DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION BECAUSE OF A
COMPANY-WIDE OR DEPARTMENTAL REORGANIZATION OR A SIGNIFICANT RESTRUCTURING OF
THE ELIGIBLE EMPLOYEE’S JOB DUTIES; PROVIDED, HOWEVER, THAT A PARTICIPANT SHALL
BE DEEMED TO HAVE BEEN INVOLUNTARILY TERMINATED BY THE COMPANY IF  HE OR SHE
RESIGNS BECAUSE OF (A) A TRANSFER TO A NEW WORK LOCATION THAT IS MORE THAN 50
MILES FROM HIS OR HER PREVIOUS WORK LOCATION, AND (B) IN THE CASE OF A
PARTICIPANT WHOSE SEVERANCE PAY BENEFIT IS DETERMINED WITH REFERENCE TO APPENDIX
A, B OR C, A CONSTRUCTIVE TERMINATION (AS DEFINED IN SECTION 10(C) OF THE 
GILEAD SCIENCES, INC. 1991 STOCK OPTION PLAN) FOLLOWING A CHANGE IN CONTROL AND
WITHIN THE TIME SPECIFIED IN APPENDIX A, B OR C, AS APPLICABLE.

 

(2)           THE PARTICIPANT EXECUTES THE RELEASE WITHIN THE TIME PRESCRIBED
THEREIN (OR SUCH EXTENSION AS MAY BE GRANTED BY THE COMPANY IN ITS SOLE
DISCRETION) AND THE PERIOD (IF ANY SUCH PERIOD IS PRESCRIBED IN THE RELEASE) FOR
REVOKING THE EXECUTION OF THE RELEASE UNDER THE OLDER WORKERS’ BENEFIT
PROTECTION ACT, 29 U.S.C. § 626(F), HAS EXPIRED.

 

Under no circumstances shall a Participant be construed as having terminated
employment or be eligible for a Severance Pay Benefit because he or she
terminates employment with the Company for the purpose of accepting employment
with the entity that effectuates a Change in Control, its subsidiaries or
affiliates.

 


(II)           NOTWITHSTANDING SECTION IV(A)(I), A PARTICIPANT SHALL BE
DISQUALIFIED FROM RECEIVING A SEVERANCE PAY BENEFIT UPON THE OCCURRENCE OF ANY
OF THE FOLLOWING:

 

(1)           THE PARTICIPANT VOLUNTARILY TERMINATES EMPLOYMENT WITH THE COMPANY
FOR ANY REASON PRIOR TO THE TERMINATION DATE SET BY THE COMPANY;

 

(2)           THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY IS TERMINATED BY
DEATH OR FOR CAUSE (INCLUDING, WITHOUT LIMITATION, GROSS MISCONDUCT OR
DERELICTION OF DUTY) OR FOR FAILURE TO MEET PERFORMANCE GOALS OR OBJECTIVES AS
DETERMINED BY THE COMPANY;

 

(3)           IF THE PARTICIPANT IS RECEIVING SHORT-TERM SICK LEAVE BENEFITS ON
THE DATE OF TERMINATION, THE PARTICIPANT FAILS TO EXECUTE A WRITTEN WAIVER OF
ANY SHORT-TERM SICK LEAVE BENEFITS THAT MIGHT OTHERWISE BE PAYABLE AFTER
EMPLOYMENT

 

2

--------------------------------------------------------------------------------


 

TERMINATES;

 

(4)           THE PARTICIPANT TERMINATES EMPLOYMENT WITH THE COMPANY IN ORDER TO
ACCEPT EMPLOYMENT WITH AN ORGANIZATION THAT IS WHOLLY OR PARTLY OWNED (DIRECTLY
OR INDIRECTLY) BY THE COMPANY OR AN AFFILIATE;

 

(5)           THE PARTICIPANT ACCEPTS ANY JOB WITH A BUYER OR OUTSOURCING
SUPPLIER;

 

(6)           THE PARTICIPANT IS OFFERED FULL-TIME EMPLOYMENT WITH A BUYER OR
OUTSOURCING SUPPLIER AT A NEW WORK LOCATION WHEN SUCH POSITION IS 50 MILES OR
LESS FROM HIS OR HER PREVIOUS  WORK LOCATION WITH THE COMPANY AND TAKING SUCH
POSITION WOULD NOT RESULT IN A REDUCTION IN REGULAR EARNINGS; OR

 

(7)           EXCEPT IN THE CASE OF A SEVERANCE PAY BENEFIT PAYABLE ON ACCOUNT
OF A CHANGE IN CONTROL OF THE COMPANY, IF THE PARTICIPANT RECEIVED A SEVERANCE
BENEFIT IN CONNECTION WITH AN ACQUISITION BY THE COMPANY WITHIN 24 MONTHS PRIOR
TO HIS OR HER TERMINATION OF EMPLOYMENT.

 

(8)           EXCEPT IN THE CASE OF A SEVERANCE PAY BENEFIT PAYABLE ON ACCOUNT
OF A CHANGE IN CONTROL OF THE COMPANY, IF THE PARTICIPANT HAS NOT COMPLETED SIX
MONTHS OF CONTINUOUS SERVICE AS OF THE DATE OF HIS OR HER TERMINATION OF
EMPLOYMENT WITH ALL MEMBERS OF THE AFFILIATED GROUP.

 

The business decisions that may result in a Participant qualifying for a
Severance Pay Benefit are decisions to be made by the Company in its sole
discretion.  In making these decisions, similarly situated organizations,
locations, functions, classifications, and/or Participants need not be treated
in the same manner.  The date selected by the Company to terminate the
Participant’s employment is within its sole discretion.

 


(B)           AMOUNT OF SEVERANCE PAY BENEFIT

 


(I)            SUBJECT TO SECTION IV(B)(II), THE SEVERANCE PAY BENEFIT PAYABLE
TO A PARTICIPANT SHALL BE AS SET FORTH IN THE APPLICABLE APPENDIX:

 

(1)           APPENDIX A – CHIEF EXECUTIVE OFFICER

 

(2)           APPENDIX B – EXECUTIVE VICE PRESIDENTS AND SENIOR VICE PRESIDENTS

 

(3)           APPENDIX C – VICE PRESIDENTS AND SENIOR ADVISORS

 

(4)           APPENDIX D – ALL ELIGIBLE EMPLOYEES NOT COVERED BY APPENDIX A, B
OR C

 


(II)           NOTWITHSTANDING SECTION IV(B)(I), ANY SEVERANCE PAY BENEFIT
OTHERWISE PAYABLE UNDER THAT SECTION SHALL BE REDUCED (BUT NOT BELOW ZERO) AS
FOLLOWS:

 

3

--------------------------------------------------------------------------------


 

(1)           IF A PARTICIPANT IS REEMPLOYED BY THE COMPANY OR AN AFFILIATE
WITHIN THE NUMBER OF WEEKS AFTER THE TERMINATION THAT IS EQUAL TO THE NUMBER OF
WEEKS TAKEN INTO CONSIDERATION IN CALCULATING THE SEVERANCE PLAN BENEFIT, THE
SEVERANCE PAY BENEFIT SHALL BE REDUCED TO THE AMOUNT THAT THE PARTICIPANT’S
REGULAR EARNINGS WOULD HAVE BEEN FOR THE PERIOD FROM THE DATE OF TERMINATION TO
THE DATE OF REEMPLOYMENT.  IN ALL CASES, THE REDUCED BENEFIT WILL BE BASED ON
THE PARTICIPANT’S REGULAR EARNINGS USED TO CALCULATE SUCH PARTICIPANT’S
SEVERANCE PAY BENEFIT UNDER THE PLAN.  A PARTICIPANT WILL BE CONSIDERED
“REEMPLOYED” UNDER THE PLAN FOR PURPOSES OF THE REPAYMENT PROVISION IN THIS
SECTION IV(B)(II)(1) IF RETAINED AT A COMPANY FACILITY AS OR THROUGH A
CONTRACTOR FOR MORE THAN A FULL-TIME EQUIVALENT OF MORE THAN 45 WORK DAYS.

 

(2)           IF A PARTICIPANT IS EMPLOYED BY A BUYER OR OUTSOURCING VENDOR
WITHIN THE NUMBER OF WEEKS AFTER TERMINATION THAT IS EQUAL TO THE NUMBER OF
WEEKS TAKEN INTO CONSIDERATION IN CALCULATING THE SEVERANCE PLAN BENEFIT, THE
SEVERANCE PAY BENEFIT SHALL BE REDUCED TO THE AMOUNT THAT THE PARTICIPANT’S
REGULAR EARNINGS WOULD HAVE BEEN FOR THE PERIOD FROM THE DATE OF TERMINATION TO
THE DATE OF EMPLOYMENT WITH THE BUYER OR OUTSOURCING VENDOR.

 

This Section IV(b)(ii)(2) may be waived in writing by the Company in its sole
discretion.

 

(3)           BY SEVERANCE PAY OR OTHER SIMILAR BENEFITS PAYABLE UNDER ANY OTHER
PLAN OR POLICY OF THE COMPANY OR AN AFFILIATE OR GOVERNMENT REQUIRED PAYMENT
(OTHER THAN UNEMPLOYMENT COMPENSATION UNDER UNITED STATES LAW), INCLUDING, BUT
NOT LIMITED TO, ANY BENEFIT ENHANCEMENT PROGRAM THAT MAY BE ADOPTED AS PART OF A
PENSION PLAN.

 

(4)           BY ANY AMOUNTS PAYABLE PURSUANT TO THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT (“WARN”) OR ANY OTHER SIMILAR FEDERAL, STATE OR
LOCAL STATUTE.

 

(5)           BY THE AMOUNT OF ANY INDEBTEDNESS TO THE COMPANY.

 


(C)           REPAYMENT OF THE SEVERANCE PAY BENEFIT

 

If the Participant has received payment under the Plan in excess of the
Severance Pay Benefit, as reduced in Section IV(b)(ii), the Participant must
agree as a condition of reemployment that such excess will be repaid to the
Company.

 


V.            FORM OF SEVERANCE PAY BENEFIT

 


(A)           SUBJECT TO SECTION V(B), THE SEVERANCE PAY BENEFIT UNDER THE PLAN
MAY TAKE ANY ONE OF THE FOLLOWING FORMS OF DISTRIBUTION AS ELECTED BY THE
PARTICIPANT:

 

4

--------------------------------------------------------------------------------


 


(I)            A LUMP SUM PAYMENT ON OR BEFORE DECEMBER 31 OF THE YEAR IN WHICH
EMPLOYMENT TERMINATES;

 


(II)           A LUMP SUM PAYMENT AFTER DECEMBER 31 OF THE YEAR IN WHICH
EMPLOYMENT TERMINATES, BUT WITHIN 24 MONTHS AFTER THE TERMINATION OF EMPLOYMENT;

 


(III)          A MAXIMUM OF TWO INSTALLMENT PAYMENTS OVER A PERIOD NOT TO EXCEED
24 MONTHS FROM THE TERMINATION DATE.  THE AMOUNT AND TIMING OF EACH INSTALLMENT
MAY BE DIFFERENT; OR

 


(IV)          INSTALLMENT PAYMENTS OVER THE PERIOD WITH RESPECT TO WHICH THE
SEVERANCE PAY BENEFIT IS DETERMINED, PAYABLE ON THE REGULARLY SCHEDULED PAY
DATES FOR THE PARTICIPANT’S FORMER JOB AND LOCATION.

 


(B)           INTEREST

 

No interest shall be paid on a Severance Pay Benefit.

 


VI.           DEATH OF A PARTICIPANT

 

If a Participant dies after qualifying for a Severance Pay Benefit but before
such benefit is  completely paid, the balance of the Severance Pay Benefit shall
be paid in a lump sum to the Participant’s Beneficiary.

 


VII.          AMENDMENT AND TERMINATION

 


(A)           GENERAL RULE.

 

Although the Company expects to continue the Plan indefinitely, inasmuch as
future conditions cannot be foreseen, (subject to Sections VII(b) and (c)) the
Company reserves the right to amend or terminate the Plan at any time by action
of its board of directors or by action of a committee or individual(s) acting
pursuant to a valid delegation of authority of the board of directors.  However,
no amendment or termination shall adversely affect the right to:

 


(I)            ANY UNPAID SEVERANCE PAY BENEFIT; OR

 


(II)           QUALIFY FOR A SEVERANCE PAY BENEFIT BY THE TIMELY EXECUTION OF
THE RELEASE AFTER SUCH AMENDMENT OR TERMINATION.

 


(B)           RESTRICTIONS ON AMENDMENTS.

 

Notwithstanding Section VII(a) of the Plan, and except to the extent required to
comply with applicable law, no termination of the Plan and no amendment
described below shall be effective if adopted within six months before or at any
time after the public announcement of an event or proposed transaction which
would constitute a Change in

 

5

--------------------------------------------------------------------------------


 

Control (as such term is defined prior to such amendment); provided, however,
that such an amendment or termination of the Plan may be effected, even if
adopted after such a public announcement, if (a) the amendment or termination
has been adopted after any plans have been abandoned to cause the event or
effect the transaction which, if effected, would have constituted the Change in
Control, and the event which would have constituted the Change in Control has
not occurred, and (b) within a period of six months after such adoption, no
other event constituting a Change in Control has occurred, and no public
announcement of a proposed transaction which would constitute a Change in
Control has been made, unless thereafter any plans to effect the Change in
Control have been abandoned and the event which would have constituted the
Change in Control has not occurred.

 

The amendments prohibited by this Section VII(b) include any amendment which is
executed (or would otherwise become effective) at the request of a third party
who effectuates a Change in Control or any amendment which, if adopted and given
effect would:

 


(I)            DEPRIVE ANY INDIVIDUAL WHO IS AN ELIGIBLE EMPLOYEE AS OF THE
CHANGE IN CONTROL OF COVERAGE UNDER THE PLAN AS CONSTITUTED AT THE TIME OF SUCH
AMENDMENT;

 


(II)           LIMIT ELIGIBILITY FOR OR REDUCE THE AMOUNT OF ANY SEVERANCE PAY
BENEFIT; OR

 


(III)          AMEND SECTION VII, IX, OR THE DEFINITIONS OF THE TERMS “CHANGE IN
CONTROL” OR “SUCCESSORS AND ASSIGNS” IN SECTION XVII OF THE PLAN.

 

For purposes of this Section VII(b), approval by the Company shall mean written
approval (by a person or entity within the Company that has authority to do so)
of the subsequent execution of such Plan amendment or termination.

 

No person shall take any action that would directly or indirectly have the same
effect as any of the prohibited amendments or termination described in this
Section VII(b).

 


VIII.        NON-ALIENATION OF BENEFITS

 

To the full extent permitted by law and except as provided in the Plan, no
Severance Pay Benefit shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.

 


IX.           SUCCESSORS AND ASSIGNS

 

The Plan shall be binding upon the Company, its Successors and Assigns. 
Notwithstanding that the Plan may be binding upon such Successors and Assigns by
operation of law, the Company shall require any Successor or Assign to expressly
assume and agree to be bound by the Plan in the same manner and to the same
extent that the Company would be if no succession or assignment had taken place.

 

6

--------------------------------------------------------------------------------


 


X.            LEGAL CONSTRUCTION

 

This Plan is governed by and shall be construed in accordance with ERISA and, to
the extent not preempted by ERISA, with the laws of the State of California.

 


XI.           ADMINISTRATION AND OPERATION OF THE PLAN


 


(A)           PLAN SPONSOR AND PLAN ADMINISTRATOR.

 

The Company is the “Plan Sponsor” and the “Plan Administrator” of the Plan as
such terms are used in ERISA.

 


(B)           ADMINISTRATIVE POWER AND RESPONSIBILITY.

 

The Company in its capacity as Plan Administrator of the Plan is the named
fiduciary that has the authority to control and manage the operation and
administration of the Plan.  The Company shall make such rules, regulations,
interpretations and computations and shall take such other action to administer
the Plan as it may deem appropriate.  The Company shall have the sole discretion
to interpret the provisions of the Plan and to determine eligibility for
benefits pursuant to the objective criteria set forth in the Plan.  In
administering the Plan, the Company shall at all times discharge its duties with
respect to the Plan in accordance with the standards set forth in section
404(a)(l) of ERISA.  The Company may engage the services of such persons or
organizations to render advice or perform services with respect to its
responsibilities under the Plan as it shall determine to be necessary or
appropriate.  Such persons or organizations may include (without limitation)
actuaries, attorneys, accountants and consultants.

 


(C)           REVIEW PANEL.

 

Upon receipt of a request for review, the Company shall appoint a Review Panel
that shall consist of three or more individuals.  The Review Panel shall be the
named fiduciary that shall have authority to act with respect to appeals from
denial of benefits under the Plan.

 


(D)           SERVICE IN MORE THAN ONE FIDUCIARY CAPACITY.

 

Any person or group of persons may serve in more than one fiduciary capacity
with respect to the Plan.

 


(E)           PERFORMANCE OF RESPONSIBILITIES.

 

The responsibilities of the Company under the Plan shall be carried out on its
behalf by its officers, employees and agents.  The Company may delegate any of
its fiduciary responsibilities under the Plan to another person or persons
pursuant to a written instrument that specifies the fiduciary responsibilities
so delegated to each such person.

 

7

--------------------------------------------------------------------------------


 


(F)            EMPLOYEE COMMUNICATIONS AND OTHER PLAN ACTIVITIES.

 

In communications with its employees and in any other activities relating to the
Plan, the Company shall comply with the rules, regulations, interpretations,
computations and instructions that were issued to administer the Plan.  With
respect to matters relating to the Plan, directors, officers and employees of
the Company shall act on behalf or in the name of the Company in their capacity
as directors, officers and employees and not as individual fiduciaries.

 


XII.         CLAIMS, INQUIRIES AND APPEALS


 


(A)           CLAIMS FOR BENEFITS AND INQUIRIES.

 

All claims for benefits and all inquiries concerning the Plan or present or
future rights to benefits under the Plan, shall be submitted to the Plan
Administrator in writing and addressed as follows:  “Gilead Sciences, Inc., Plan
Administrator under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404 “ or such other location as communicated to the
Participant.  A claim for benefits shall be signed by the Participant, or if a
Participant is deceased, by such Participant’s spouse, designated beneficiary or
estate, as the case may be.

 


(B)           DENIALS OF CLAIMS.

 

In the event that any claim for benefits is denied, in whole or in part, the
Plan Administrator shall notify the claimant in writing of such denial and of
the right to a review thereof.  Such written notice shall set forth in a manner
calculated to be understood by the claimant, specific reasons for such denial,
specific references to the Plan provision on which such denial is based, a
description of any information or material necessary to perfect the claim, an
explanation of why such material is necessary and an explanation of the Plan’s
review procedure and a statement regarding the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.  Such written notice shall be given to the claimant within 90 days after
the Plan Administrator receives the claim, unless special circumstances require
an extension of time of up to an additional 90 days for processing the claim. 
If such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period.  This notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render its decision on the claim for benefits.  The
claimant shall be permitted to appeal such denial in accordance with the Review
Procedure set forth below.

 


(C)           REVIEW PANEL.

 

The Plan Administrator shall appoint a “Review Panel,” consisting of three or
more individuals who may (but need not) be employees of the Company.  The Review
Panel shall be the named fiduciary that has the authority to act with respect to
any appeal from a denial of benefits.

 

8

--------------------------------------------------------------------------------


 


(D)           REQUESTS FOR A REVIEW.

 

Any person whose claim for benefits is denied in whole or in part, or such
person’s duly authorized representative, may appeal from such denial by
submitting a request for a review of the claim to the Review Panel within 60
days after receiving written notice of such denial from the Plan Administrator. 
A request for review shall be in writing and shall be addressed as follows: 
“Review Panel under the Gilead Sciences, Inc. Severance Plan, 333 Lakeside
Drive, Foster City, CA 94404” or such other location as communicated to the
Participant.  A request for review shall set forth all of the grounds on which
it is based, all facts in support of the request and any other matters that the
claimant deems pertinent.  As part of the review procedure, the claimant or the
claimant’s duly authorized representative may submit written comments,
documents, records and other information related to the claim.  The Review Panel
will consider all comments, documents, records and other information submitted
by the claimant or the claimant’s duly authorized representative relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.  The claimant will be provided, upon request
and free of charge, reasonable access to and copies of all documents, records or
other information (all of which must not be privileged) relevant to the benefit
claim.  The Review Panel may require the claimant to submit such additional
facts, documents or other material as it may deem necessary or appropriate in
making its review.

 


(E)           DECISION ON REVIEW.

 

The Review Panel shall act on each request for review and notify the claimant
within 60 days after receipt thereof unless special circumstances require an
extension of time, up to an additional 60 days, for processing the request.  If
such an extension for review is required, written notice of the extension shall
be furnished to the claimant within the initial 60-day period.  The Review Panel
shall give prompt, written notice of its decision to the claimant and to the
Plan Administrator.  In the event that the Review Panel confirms the denial of
the claim for benefits, in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the claimant, the specific reasons for
such denial, specific references to the Plan provisions on which the decision is
based, a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the benefit claim, a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures, and a statement informing the claimant
of his or her right to bring a civil action under ERISA section 502(a).

 


(F)            RULES AND PROCEDURES.

 

The Review Panel shall establish such rules and procedures, consistent with the
Plan and with ERISA, as it may deem necessary or appropriate in carrying out its
responsibilities under this Section XII.  The Review Panel may require a
claimant who wishes to submit

 

9

--------------------------------------------------------------------------------


 

additional information in connection with an appeal from the denial of benefits
to do so at the claimant’s own expense.

 


(G)           EXHAUSTION OF REMEDIES.

 

No legal action for benefits under the Plan shall be brought unless and until
the claimant:

 


(I)            HAS SUBMITTED A WRITTEN CLAIM FOR BENEFITS IN ACCORDANCE WITH
SECTION XII(A);

 


(II)           HAS BEEN NOTIFIED BY THE PLAN ADMINISTRATOR THAT THE CLAIM IS
DENIED;

 


(III)          HAS FILED A WRITTEN REQUEST FOR A REVIEW OF THE CLAIM IN
ACCORDANCE WITH SECTION XII(D); AND

 


(IV)          HAS BEEN NOTIFIED IN WRITING THAT THE REVIEW PANEL HAS AFFIRMED
THE DENIAL OF THE CLAIM.

 


XIII.        BASIS OF PAYMENTS TO AND FROM PLAN

 

All Severance Pay Benefits under the Plan shall be paid by the Company.  The
Plan shall be unfunded and benefits hereunder shall be paid only from the
general assets of the Company.

 


XIV.        OTHER PLAN INFORMATION


 


(A)           PLAN IDENTIFICATION NUMBERS.

 

The Employer Identification Number (EIN) assigned to the Plan Sponsor (Gilead
Sciences, Inc.) by the Internal Revenue Service is 94-3047598.  The Plan Number
(PN) assigned to the Plan by the Plan Sponsor pursuant to instructions of the
Internal Revenue Service is 508.

 


(B)           ENDING DATE OF THE PLAN’S FISCAL YEAR.

 

The date of the end of the year for the purpose of maintaining the Plan’s fiscal
records is December 31.

 


(C)           AGENT FOR THE SERVICE OF LEGAL PROCESS.

 

The agent for the service of legal process with respect to the Plan is the
Secretary of Gilead Sciences, Inc., 333 Lakeside Drive, Foster City, CA 94404. 
The service of legal process may also be made on the Plan by serving the Plan
Administrator.

 


(D)           PLAN SPONSOR AND ADMINISTRATOR.

 

The “Plan Sponsor” and the “Plan Administrator” of the Plan is Gilead Sciences,
Inc., 333 Lakeside Drive, Foster City, CA 94404; 650-522-5800 or such other
location as

 

10

--------------------------------------------------------------------------------


 

communicated to the Participant.  The Plan Administrator is the named fiduciary
charged with responsibility for administering the Plan.

 


XV.         STATEMENT OF ERISA RIGHTS

 


(A)           AS A PARTICIPANT IN THIS PLAN (WHICH IS A WELFARE PLAN SPONSORED
BY THE COMPANY), YOU ARE ENTITLED TO THE FOLLOWING RIGHTS AND PROTECTION UNDER
ERISA:

 


(B)           EXAMINE, WITHOUT CHARGE, AT THE PLAN ADMINISTRATOR’S OFFICE AND AT
OTHER SPECIFIED LOCATIONS SUCH AS WORK SITES, ALL PLAN DOCUMENTS, COLLECTIVE
BARGAINING AGREEMENTS AND COPIES OF ALL DOCUMENTS FILED BY THE PLAN WITH THE
U.S. DEPARTMENT OF LABOR.

 


(C)           OBTAIN COPIES OF ALL PLAN DOCUMENTS AND OTHER PLAN INFORMATION
UPON WRITTEN REQUEST TO THE PLAN ADMINISTRATOR.  THE PLAN ADMINISTRATOR MAY MAKE
A REASONABLE CHARGE FOR THE COPIES.

 


(D)           IN ADDITION TO CREATING RIGHTS FOR PLAN PARTICIPANTS, ERISA
IMPOSES DUTIES UPON THE PEOPLE RESPONSIBLE FOR THE OPERATION OF THE EMPLOYEE
BENEFIT PLAN.  THE PEOPLE WHO OPERATE YOUR PLAN, CALLED “FIDUCIARIES” OF THE
PLAN, HAVE A DUTY TO DO SO PRUDENTLY AND IN THE INTEREST OF YOU AND OTHER PLAN
PARTICIPANTS AND BENEFICIARIES.

 


(E)           NO ONE, INCLUDING YOUR EMPLOYER, YOUR UNION, NOR ANY OTHER PERSON,
MAY FIRE YOU OR OTHERWISE DISCRIMINATE AGAINST YOU IN ANY WAY TO PREVENT YOU
FROM OBTAINING A PLAN BENEFIT OR EXERCISING YOUR RIGHTS UNDER ERISA.  IF YOUR
CLAIM FOR A PLAN BENEFIT IS DENIED IN WHOLE OR IN PART, YOU MUST RECEIVE A
WRITTEN EXPLANATION OF THE REASON FOR THE DENIAL.  YOU HAVE THE RIGHT TO HAVE
THE CLAIM REVIEWED AND RECONSIDERED.

 


(F)            UNDER ERISA, THERE ARE STEPS YOU CAN TAKE TO ENFORCE THE ABOVE
RIGHTS.  FOR INSTANCE, IF YOU REQUEST MATERIALS FROM THE PLAN AND DO NOT RECEIVE
THEM WITHIN 30 DAYS, YOU MAY FILE SUIT IN A FEDERAL COURT.  IN SUCH A CASE, THE
COURT MAY REQUIRE THE PLAN ADMINISTRATOR TO PROVIDE THE MATERIALS AND PAY YOU UP
TO $110 A DAY UNTIL YOU RECEIVE THE MATERIALS, UNLESS THE MATERIALS WERE NOT
SENT BECAUSE OF REASONS BEYOND THE CONTROL OF THE PLAN ADMINISTRATOR.  IF YOU
HAVE A CLAIM FOR BENEFITS WHICH IS DENIED OR IGNORED, IN WHOLE OR IN PART, YOU
MAY FILE SUIT IN A STATE OR FEDERAL COURT.  IF IT SHOULD HAPPEN THAT THE PLAN
FIDUCIARIES MISUSE THE PLAN’S MONEY, OR IF YOU ARE DISCRIMINATED AGAINST FOR
ASSERTING YOUR RIGHTS, YOU MAY SEEK ASSISTANCE FROM THE U.S. DEPARTMENT OF
LABOR, OR YOU MAY FILE SUIT IN A FEDERAL COURT.  THE COURT WILL DECIDE WHO
SHOULD PAY COURT COSTS AND LEGAL FEES.  IF YOU ARE SUCCESSFUL, THE COURT MAY
ORDER THE PERSON YOU HAVE SUED TO PAY THESE COSTS AND FEES. IF YOU LOSE, THE
COURT MAY ORDER YOU TO PAY THESE COSTS AND FEES, FOR EXAMPLE, IF IT FINDS YOUR
CLAIM IS FRIVOLOUS.

 


(G)           IF YOU HAVE ANY QUESTIONS ABOUT YOUR PLAN, YOU SHOULD CONTACT THE
PLAN ADMINISTRATOR.  IF YOU HAVE ANY QUESTIONS ABOUT THIS STATEMENT OR ABOUT
YOUR RIGHTS UNDER ERISA, YOU SHOULD CONTACT THE NEAREST OFFICE OF THE U.S.
LABOR-MANAGEMENT SERVICES ADMINISTRATION, DEPARTMENT OF LABOR.

 

11

--------------------------------------------------------------------------------


 


XVI.        AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION

 

ERISA requires Gilead Sciences, Inc., as the Plan Administrator of a benefit
plan sponsored by the Company, to make available for your examination the Plan
documents under which the Plan is established and operated.

 

The pertinent Plan documents include official Plan texts and any other documents
under which the Plan is established or operated, and applicable collective
bargaining agreements.

 

These Plan documents are available for your examination at the Plan
Administrator’s office, 333 Lakeside Drive, Foster City, CA 94404, and at
certain other locations such as the Company’s Human Resources offices.

 


XVII.       DEFINITIONS


 


(A)           “AFFILIATE” MEANS A MEMBER OF THE AFFILIATED GROUP OTHER THAN
GILEAD SCIENCES, INC. AND ANY SUBSIDIARY.

 


(B)           “AFFILIATED GROUP” MEANS GILEAD SCIENCES, INC., EACH SUBSIDIARY
AND EACH OTHER ENTITY THAT HAS BEEN DESIGNATED IN WRITING AS A MEMBER OF THE
AFFILIATED GROUP BY THE COMPANY.

 


(C)           “BENEFICIARY” MEANS THE PERSON OR PERSONS SO DESIGNATED BY A
PARTICIPANT. A PARTICIPANT MAY CHANGE OR REVOKE A DESIGNATION OF A BENEFICIARY
AT ANY TIME.  TO BE EFFECTIVE, ANY DESIGNATION OF A BENEFICIARY, OR ANY CHANGE
OR REVOCATION THEREOF, MUST BE MADE IN WRITING ON THE PRESCRIBED FORM, MUST BE
RECEIVED BY THE COMPANY (IN A FORM ACCEPTABLE TO THE COMPANY) BEFORE THE
PARTICIPANT’S DEATH.  IF A PARTICIPANT FAILS TO MAKE A VALID DESIGNATION OF A
BENEFICIARY, OR IF THE VALIDLY DESIGNATED BENEFICIARY IS NOT LIVING WHEN A
PAYMENT IS TO BE MADE TO A BENEFICIARY HEREUNDER, THE PARTICIPANT’S BENEFICIARY
SHALL BE THE PARTICIPANT’S SPOUSE IF THEN LIVING OR, IF NOT, THE PARTICIPANT’S
THEN LIVING CHILDREN IN EQUAL SHARES OR, IF NONE, THE PARTICIPANT’S ESTATE.

 


(D)           “BUYER” MEANS AN ENTITY THAT PURCHASES (OR HAS PURCHASED) SOME OR
ALL OF THE AFFILIATED GROUP’S INTEREST APPLICABLE TO THE OPERATION IN WHICH THE
PARTICIPANT IS EMPLOYED, OR AN ENTITY THAT IS A DIRECT OR INDIRECT SUCCESSOR IN
OWNERSHIP OR MANAGEMENT OF THE OPERATION IN WHICH THE PARTICIPANT IS EMPLOYED. 
NOTWITHSTANDING THE ABOVE, BUYER SHALL NOT INCLUDE THE ENTITY THAT EFFECTUATES A
CHANGE IN CONTROL.

 


(E)           “CHANGE IN CONTROL” MEANS A CHANGE IN CONTROL OF THE COMPANY AS
DEFINED IN SECTION 10(B) OF THE GILEAD SCIENCES, INC. 1991 STOCK OPTION PLAN, AS
IT MAY BE AMENDED FROM TIME TO TIME OR ANY SUCCESSOR TO SUCH PROVISION.

 


(F)            “COMPANY” MEANS GILEAD SCIENCES, INC.  WHERE THE CONTEXT
REQUIRES, “COMPANY” ALSO INCLUDES ITS SUBSIDIARIES, AND ANY OF THEIR SUCCESSORS
AND ASSIGNS.

 

12

--------------------------------------------------------------------------------


 


(G)           “CONTINUOUS SERVICE” MEANS THE SUM OF THE FOLLOWING:

 


(I)            ANY PERIOD OF TIME DURING WHICH A PERSON QUALIFIES AS AN ELIGIBLE
EMPLOYEE OR, HAVING ONCE SO QUALIFIED, IS ON A LEAVE OF ABSENCE WITH PAY, A PAID
VACATION OR HOLIDAY OR IS RECEIVING BENEFITS UNDER THE COMPANY’S SHORT-TERM
DISABILITY PLAN; OR;

 


(II)           ANY OTHER PERIOD THAT CONSTITUTES CONTINUOUS SERVICE UNDER
WRITTEN RULES OR PROCEDURES ADOPTED FROM TIME TO TIME BY THE COMPANY, SUBJECT TO
SUCH TERMS AND CONDITIONS AS THE COMPANY MAY ESTABLISH; AND ANY PERIOD OF TIME
WHILE EMPLOYED BY COMPANY’S SUCCESSOR OR ASSIGNS THAT THAT WOULD HAVE
CONSTITUTED CONTINUOUS SERVICE IF THE SERVICE HAD BEEN WITH THE COMPANY PRIOR TO
THE CHANGE IN CONTROL.

 

If an Eligible Employee’s Continuous Service is interrupted and the Eligible
Employee subsequently returns to a status that constitutes Continuous Service,
such prior Continuous Service shall be disregarded for all purposes of the Plan
except that if an Eligible Employee is reemployed within one year following
termination of Continuous Service, all prior Continuous Service and the time
period between the date of  termination and reemployment will be considered
Continuous Service.

 


(H)           “ELIGIBLE EMPLOYEE” MEANS ANY COMMON LAW EMPLOYEE ON THE U.S.
DOLLAR PAYROLL OF THE COMPANY WHO (I) IS NOT ON THE PAYROLL OF A PERSON OTHER
THAN THE COMPANY AND WHO FOR ANY REASON IS DEEMED TO BE A COMMON LAW EMPLOYEE OF
THE COMPANY; (II) IS NOT CONSIDERED TO BE AN INDEPENDENT CONTRACTOR BY THE
COMPANY IN ITS SOLE DISCRETION REGARDLESS OF WHETHER THE INDIVIDUAL IS IN FACT A
COMMON LAW EMPLOYEE OF THE COMPANY; AND (III) WHO AT TERMINATION OF EMPLOYMENT
WITH THE COMPANY IS NOT ON A LEAVE OF ABSENCE WITHOUT PAY.  AN INDIVIDUAL’S
STATUS AS AN ELIGIBLE EMPLOYEE SHALL BE DETERMINED BY THE COMPANY IN ITS SOLE
DISCRETION, AND SUCH DETERMINATION SHALL BE CONCLUSIVELY BINDING ON ALL
PERSONS.  NOTWITHSTANDING THE FOREGOING, ANY CURRENT OR FORMER EMPLOYEE OF
TRIANGLE PHARMACEUTICALS, INC. WHOSE EMPLOYMENT WITH ALL MEMBERS OF THE
AFFILIATED GROUP IS INVOLUNTARILY TERMINATED AS A RESULT OF THE COMPANY’S
ACQUISITION OF TRIANGLE PHARMACEUTICALS, INC. PRIOR TO JANUARY 23, 2004 SHALL BE
COVERED BY THE TERMS OF THE TRIANGLE PHARMACEUTICALS, INC. SEVERANCE PROGRAM AND
SHALL NOT BE AN “ELIGIBLE EMPLOYEE” FOR PURPOSES OF THIS PLAN NOR ELIGIBLE TO
RECEIVE ANY BENEFITS UNDER THIS PLAN.  IN ADDITION, “ELIGIBLE EMPLOYEE” DOES NOT
INCLUDE AN EMPLOYEE OR FORMER EMPLOYEE OF AN ENTITY THE STOCK OR ASSETS OF WHICH
ARE ACQUIRED BY THE COMPANY, UNLESS AND UNTIL THE COMPANY’S MANAGEMENT
DETERMINES THAT THE PLAN SHALL BE APPLICABLE TO SUCH EMPLOYEES OR FORMER
EMPLOYEES.

 


(I)            “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED FROM TIME-TO-TIME.

 


(J)            “FAMILY LEAVE” MEANS A LEAVE UNDER THE COMPANY’S FAMILY LEAVE
POLICY.

 


(K)           “LEAVE OF ABSENCE WITHOUT PAY” MEANS A LEAVE OF ABSENCE WITHOUT
PAY UNDER THE COMPANY’S LEAVE OF ABSENCE POLICY.

 

13

--------------------------------------------------------------------------------


 


(L)            “OUTSOURCING SUPPLIER” MEANS AN ENTITY TO WHOM THE COMPANY
OUTSOURCES A FUNCTION PERFORMED BY ELIGIBLE EMPLOYEES WHERE THE COMPANY AGREES
WITH SUCH ENTITY IN THE OUTSOURCING AGREEMENT THAT IT WILL OFFER JOBS TO CURRENT
ELIGIBLE EMPLOYEES PERFORMING THAT FUNCTION FOR THE COMPANY.

 


(M)          “PARTICIPANT” MEANS ANY ELIGIBLE EMPLOYEE WHO HAS COMMENCED
PARTICIPATION IN THE PLAN PURSUANT TO SECTION II AND WHOSE PARTICIPATION HAS NOT
TERMINATED PURSUANT TO SECTION III.

 


(N)           “PLAN” MEANS THE GILEAD SCIENCES, INC. SEVERANCE PLAN.

 


(O)           “PLAN ADMINISTRATOR” MEANS THE COMPANY.

 


(P)           “REGULAR EARNINGS” MEANS STRAIGHT-TIME WAGES OR SALARY PAID TO A
PARTICIPANT BY ANY ENTITY WITHIN THE AFFILIATED GROUP FOR WORKING A REGULAR WORK
SCHEDULE OR FOR A LEAVE OF ABSENCE WITH PAY, AND SHALL INCLUDE ANY AMOUNT THAT
IS CONTRIBUTED TO ANY EMPLOYEE BENEFIT PLAN ON BEHALF OF THE PARTICIPANT BY ANY
ENTITY WITHIN THE AFFILIATED GROUP UNDER A SALARY REDUCTION AGREEMENT ENTERED
INTO PURSUANT TO SUCH PLAN AND THAT IS EXCLUDED FROM THE PARTICIPANT’S GROSS
INCOME UNDER SECTION 125, 132(F), OR 402(A)(8) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.

 


(Q)           “RELEASE” MEANS A RELEASE IN THE FORM PRESCRIBED BY THE COMPANY IN
ITS SOLE DISCRETION. PURSUANT TO SUCH RELEASE, THE PARTICIPANT SHALL WAIVE ALL
EMPLOYMENT-RELATED CLAIMS IN CONNECTION WITH HIS OR HER EMPLOYMENT WITH THE
COMPANY OTHER THAN CLAIMS FOR BENEFITS UNDER THE ACTUAL TERMS OF AN EMPLOYEE
BENEFIT PLAN AND WORKER’S COMPENSATION.  FOR EMPLOYEES SUBJECT TO THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, SUCH RELEASE SHALL BE CONSTRUED TO COMPLY WITH
THE REQUIREMENTS OF THE OLDER WORKERS’ BENEFIT PROTECTION ACT, 29 U.S.C. §
626(F).  THE FORM OF RELEASE MAY VARY AMONG CATEGORIES OF EMPLOYEES AND FROM
EMPLOYEE TO EMPLOYEE WITHIN ANY CATEGORY OF EMPLOYEES.

 


(R)            “SEVERANCE PAY BENEFIT” MEANS A BENEFIT PROVIDED BY THE PLAN, AS
DETERMINED PURSUANT TO SECTION IV.

 


(S)           “SUBSIDIARY” MEANS ANY CORPORATION WITH RESPECT TO WHICH GILEAD
SCIENCES, INC., ONE OR MORE SUBSIDIARIES, OR GILEAD SCIENCES, INC., TOGETHER
WITH ONE OR MORE SUBSIDIARIES, OWN NOT LESS THAN 80% OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK ENTITLED TO VOTE, OR NOT LESS THAN 80% OF
THE TOTAL VALUE OF AL SHARES OF ALL CLASSES OF STOCK.

 


(T)            “SUCCESSORS AND ASSIGNS” MEANS A CORPORATION OR OTHER ENTITY
ACQUIRING ALL OR SUBSTANTIALLY ALL THE ASSETS AND BUSINESS OF THE COMPANY
(INCLUDING THE PLAN) WHETHER BY OPERATION OF LAW OR OTHERWISE.

 


(U)           “YEAR OF CONTINUOUS SERVICE” MEANS THE NUMBER OF FULL MONTHS (AS
DEFINED BY THE COMPANY IN WRITTEN RULES ADOPTED BY IT FROM TIME TO TIME) OF
CONTINUOUS SERVICE, DIVIDED BY 12.

 

14

--------------------------------------------------------------------------------


 


XVIII.     EXECUTION

 

Pursuant to the authority granted by resolutions adopted by the board of
directors of Gilead Sciences, Inc. on January 29, 2003, the Company has caused
its authorized officer to execute the foregoing Plan as adopted effective as of
that date.

 

 

 

GILEAD SCIENCES, INC.

 

 

 

 

 

 

 

 

/s/ John C. Martin

 

 

By:

John C. Martin, President and
Chief Executive Officer

 

 

 

 

Date:

January 29, 2003

 

 

15

--------------------------------------------------------------------------------


 

APPENDIX A

 

Chief Executive Officer

Severance Benefits

 

 

A.            If termination of employment with all members of the Affiliated
Group occurs within 24 months following a Change in Control, then the Severance
Pay Benefit shall be:

 

1.             Three times annual Regular Earnings, plus three times the greater
of (a) the last bonus paid under the Management Bonus Plan or (b) the target
bonus under the Management Bonus Plan for the bonus year in which employment
terminates.

 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the cost of the Company’s health and welfare plans for 36
months following the date of termination of employment.  Such continuation
period shall reduce the number of months of COBRA coverage to which the
Participant is entitled.

 

3.             Outplacement services for 12 months following the date of
termination of employment.

 

4.             An additional payment in an amount such that after payment by the
Eligible Employee of all taxes (including, without limitation, any income and
employment taxes and any interest and penalties imposed thereon) and the excise
tax imposed on such additional payment pursuant to section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Eligible Employee retains an
amount equal to the excise tax imposed on the Severance Pay Benefit pursuant to
section 4999 of the Code.  All calculations required pursuant to this provision
shall be performed by the independent accountants retained by the Company most
recently prior to the Change in Control, based on information supplied by the
Company and the Eligible Employee.  Such calculations shall be conclusive and
binding on all interested persons.

 

B.            If termination of employment with all members of the Affiliated
Group occurs at any time other than within 24 months following a Change in
Control and upon completion of six or more months of Continuous Service, then
the Severance Pay Benefit shall be:

 

1.             Two times annual Regular Earnings plus two times the target bonus
under the Management Bonus Plan for the bonus year in which employment
terminates, prorated for the number of months of employment in the bonus year.

 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the cost of the Company’s health and welfare plans for 24
months following the date

 

16

--------------------------------------------------------------------------------


 

of termination of employment.  Such continuation period shall reduce the number
of months of COBRA coverage to which the Participant is entitled.

 

3.             Outplacement services for 12 months following the date of
termination of employment.

 

17

--------------------------------------------------------------------------------


 

APPENDIX B

 

Executive Vice President and

Senior Vice President

Severance Benefits

 

 

A.            If termination of employment with all members of the Affiliated
Group occurs within 18 months following a Change in Control, then the Severance
Pay Benefit shall be:

 

1.             2.5 times annual Regular Earnings, plus 2.5 times the greater of
(a) the last bonus paid under the Management Bonus Plan or (b) the target bonus
under the Management Bonus Plan for the bonus year in which employment
terminates.

 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the cost of the Company’s health and welfare plans for 30
months following the date of termination of employment.  Such continuation
period shall reduce the number of months of COBRA coverage to which the
Participant is entitled.

 

3.             Outplacement services for 6 months following the date of
termination of employment.

 

4.             An additional payment in an amount such that after payment by the
Eligible Employee of all taxes (including, without limitation, any income and
employment taxes and any interest and penalties imposed thereon) and the excise
tax imposed on such additional payment pursuant to section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Eligible Employee retains an
amount equal to the excise tax imposed on the Severance Pay Benefit pursuant to
section 4999 of the Code.  All calculations required pursuant to this provision
shall be performed by the independent accountants retained by the Company most
recently prior to the Change in Control, based on information supplied by the
Company and the Eligible Employee.  Such calculations shall be conclusive and
binding on all interested persons.

 

B.            If termination of employment with all members of the Affiliated
Group occurs at any time other than within 18 months following a Change in
Control and upon completion of six or more months of Continuous Service, then
the Severance Pay Benefit shall be:

 

1.             1.5 times annual Regular Earnings plus 1.5 times the target bonus
under the Management Bonus Plan for the bonus year in which employment
terminates, prorated for the number of months of employment in the bonus year.

 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the

 

18

--------------------------------------------------------------------------------


 

cost of the Company’s health and welfare plans for 18 months following the date
of termination of employment.  Such continuation period shall reduce the number
of months of COBRA coverage to which the Participant is entitled.

 

3.             Outplacement services for 6 months following the date of
termination of employment.

 

19

--------------------------------------------------------------------------------


 

APPENDIX C

 

Vice President and Senior Advisor

Severance Benefits

 

 

A.            For Vice Presidents and Senior Advisors, if termination of
employment with all members of the Affiliated Group occurs within 12 months
following a Change in Control, then the Severance Pay Benefit shall be:

 

1.             Two times annual Regular Earnings, plus two times the greater of
(a) the last bonus paid under the Management Bonus Plan or (b) the target bonus
under the Management Bonus Plan for the bonus year in which employment
terminates.

 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the cost of the Company’s health and welfare plans for 24
months following the date of termination of employment.  Such continuation
period shall reduce the number of months of COBRA coverage to which the
Participant is entitled.

 

3.             Outplacement services for 6 months following the date of
termination of employment.

 

4.             An additional payment in an amount such that after payment by the
Eligible Employee of all taxes (including, without limitation, any income and
employment taxes and any interest and penalties imposed thereon) and the excise
tax imposed on such additional payment pursuant to section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the Eligible Employee retains an
amount equal to the excise tax imposed on the Severance Pay Benefit pursuant to
section 4999 of the Code.  All calculations required pursuant to this provision
shall be performed by the independent accountants retained by the Company most
recently prior to the Change in Control, based on information supplied by the
Company and the Eligible Employee.  Such calculations shall be conclusive and
binding on all interested persons.

 

B.            For Vice Presidents, if termination of employment with all members
of the Affiliated Group occurs at any time other than within 12 months following
a Change in Control and upon completion of six or more months of Continuous
Service, then the Severance Pay Benefit shall be:

 

1.             One time annual Regular Earnings, plus one time the target bonus
under the Management Bonus Plan for the bonus year in which employment
terminates, prorated for the number of months of employment in the bonus year.

 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be

 

20

--------------------------------------------------------------------------------


 

eligible for continuation of coverage under and Company contributions toward the
cost of the Company’s health and welfare plans for 12 months following the date
of termination of employment.  Such continuation period shall reduce the number
of months of COBRA coverage to which the Participant is entitled.

 

3.             Outplacement services for 6 months following the date of
termination of employment.

 

Senior Advisors shall not be entitled to any benefits under Section B of this
Appendix C.

 

21

--------------------------------------------------------------------------------


 

APPENDIX D

 

Severance Benefits for Eligible Employees

other than Chief Executive Officer,

Executive Vice President, Senior Vice President,

Vice President and Senior Advisor

 

 

A.            Eligible Employees in Grades 9 through 11 Who Have Completed Six
or More Months of Continuous Service:

 

1.             Three weeks of Regular Earnings times Years of Continuous
Service, with a maximum of 52 weeks of Regular Earnings and a minimum of 22
weeks of Regular Earnings.

 

2.             Outplacement services for six months following the date of
termination of employment.

 

3.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the cost of the Company’s health and welfare plans for the
period of severance pay.  Such continuation period shall reduce the period of
COBRA coverage to which the Participant is entitled.

 

B.            Eligible Employees in Grades 5 through 8 Who Have Completed Six or
More Months of Continuous Service:

 

1.             Three weeks of Regular Earnings times Years of Continuous
Service, with a maximum of 39 weeks of Regular Earnings and a minimum of 13
weeks of Regular Earnings.

 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the cost of the Company’s health and welfare plans for the
period of severance pay.  Such continuation period shall reduce the period of
COBRA coverage to which the Participant is entitled.

 

3.             Outplacement services for 3 months following the date of
termination of employment.

 

C.            Eligible Employees in Grades 1 through 4 Who Have Completed Six or
More Months of Continuous Service:

 

1.             Three weeks of Regular Earnings times Years of Continuous
Service, with a maximum of 26 weeks of Regular Earnings and a minimum of nine
weeks of Regular Earnings.

 

22

--------------------------------------------------------------------------------


 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the cost of the Company’s health and welfare plans for the
period of severance pay.  Such continuation period shall reduce the period of
COBRA coverage to which the Participant is entitled.

 

3.             Group outplacement services for a week or less following the date
of termination of employment.

 

D.            Eligible Employees Who Have Not Completed Six or More Months of
Continuous Service and who have terminated employment with all members of the
Affiliated Group within 12 months following a Change in Control:

 

1.             Three weeks of Regular Earnings.

 

2.             If the Participant has elected to receive payment of his or her
Severance Pay Benefit in the form provided in Section V (a) (iv), then the
Participant shall be eligible for continuation of coverage under and Company
contributions toward the cost of the Company’s health and welfare plans for the
period of severance pay.  Such continuation period shall reduce the period of
COBRA coverage to which the Participant is entitled.

 

3.             Outplacement services as provided in A.2, B.3, or C.3 above,
determined with reference to the Eligible Employee’s Grade.

 

Note:  An Employee who has not completed six or more months of Continuous
Service and whose employment with all members of the Affiliated Group has
terminated other than 12 months following a Change in Control is not entitled to
any benefits under the Plan.

 

23

--------------------------------------------------------------------------------